DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 contains the limitation “wherein all the glass fibers dispersed in the resin base are uncoated glass fibers.”  This limitation is considered a negative limitation as it requires no coating on the glass fibers.  Any negative limitation or exclusionary proviso must have basis in the original disclosure (e.g., alternative elements that are positively recited in the specification may be explicitly excluded in the claims) (see MPEP 2173.05(i)).  The mere absence of a positive recitation is not basis for an exclusion (see MPEP 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 5135773 in view of JP 63-103077 (‘077) (English translation attached).
Per claims 1 and 20, Suzuki teaches a method comprising supplying a surface treatment gas (col. 5, lines 19-39) to a resin base (abstract) with glass fibers (col. 3, lines 14-21).  Suzuki further teaches treatment with an acid to remove certain parts of the surface to expose the filler (removal would be after treatment, as removal would not occur until treatment occurs) (abstract) (col. 2, lines 35-40) thereby creating an uneven surface, followed by forming a film onto the surface of the resin base 
Suzuki is silent regarding using fluorine gas as the surface treatment gas to form embrittled regions.  ‘077 teaches an etching treatment during a plating treatment of plastic substrate surfaces, wherein fluorine gas treatment is used prior to plating (see Knowledge of Problem Solving section), which would necessarily form embrittled regions (or regions which are significantly more susceptible to being removed).  It would have been obvious to one of ordinary skill in the art to have utilized fluorine gas in the etching process of Suzuki because ‘077 teaches that fluorine gas aids in the uniformity of the plating step (see Knowledge of Problem Solving section).
Per claim 2, Suzuki teaches treatment to form roughened surfaces, which would inherently form the recesses to expose the filler (abstract).
Per claim 3, Suzuki teaches porosified fillers during the chemical treatment (col. 4, lines 40-50) and ‘077 likewise teaches formation of micropores (first paragraph of [0001]).
Per claims 4-5, Suzuki teaches treatment with acid, such as hydrochloric acid, to roughen the surface (col. 2, lines 32-40).
Per claims 6-7, Suzuki teaches fibers (col. 3, lines 15-20), with 2 to 100 parts by weight of the filler (abstract), which overlaps with the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a known value within the disclosed workable range of the prior art to arrive at the claimed range with a reasonable expectation for success.

Per claim 21, Suzuki teaches a fiber diameter of 30 μm or less (col. 3, lines 30-35), which overlaps with the claimed range. Suzuki teaches specific examples of fiber lengths within the claimed range (see Table 1, B-2).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a known value within a disclosed workable range of the prior art to arrive at the desired result and applied it to the desired type of fiber with a reasonable expectation for success and predictable results.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 5135773 in view of JP 63-103077 (‘077) (English translation attached), as applied above, further in view of Mizumoto et al US 2015/0017458.
Per claims 9-10, Suzuki is silent regarding the part being a sliding part.  Mizumoto teaches a molded component for slide fasteners, wherein the slide fastener is plated with a metal (abstract) [0006].  It would have been obvious to one of ordinary skill in the art to have utilized the process of Suzuki and ‘077 on a resin part such as a sliding fastener with a reasonable expectation for success and predictable results because Mizumoto teaches that it is conventional application to use resin parts with a metal plating in sliding fasteners.

Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive. Applicant has argued that Suzuki teaches forming a uniform surface.  However, it is noted that uniform roughness does not necessarily mean uneven.  It is also noted that all practical surfaces are uneven and have a roughness to some degree.  Furthermore, Suzuki explicitly states that coating can be performed on any surface, even with complex or uneven surfaces (col. 7, lines 10-15).  Lastly, Suzuki teaches throughout the prior art that the surface is roughened by chemical treatment, thereby imparting texture to anchor the paint to the molding (see col. 2, lines 5-11).  As such, Applicant’s arguments are not persuasive.  
Applicant also argues that there is no separate step in Suzuki of removing the resin base.  However, the claim only requires removing after supplying the surface treatment gas.  As stated above, the removing step would necessarily occur after supplying the surface treatment gas, as the removal would not occur without supplying the surface treatment gas first.  
Applicant also argues that Suzuki does not teach roughening to modify the glass fibers.  However, Suzuki teaches that the fibers are on the surface as well (abstract), as the finer the conductive filler, the better the finish and appearance of the molded article (col. 3, lines 40-45).  As such, the glass fibers would necessarily be modified.  
Lastly, Applicant argues against the combination of Suzuki and ‘077.  Applicant states that Suzuki is drawn towards a “shallow” etching, while ‘077 is drawn towards a “deeper” etching (see page 9 of the response).  The examiner disagrees with this characterization.  The examiner invites Applicant to point towards where Suzuki teaches only a “shallow” etching and where ‘077 teaches only a “deeper” etching.  Nonetheless, the examiner maintains that there would have been sufficient reason and motivation to have combined the prior art with a reasonable expectation for success, because both teach chemical treatment of plastic surfaces to etch and roughen a surface for future coating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715